DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/01/22 have been fully considered but they are moot due to the fact that all independent claims have been amended (or newly added), to which new ground rejections have been made as shown below. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
 	Claim 1 has an obvious of typo of “processer” in the claim limitation “the one set of sidelink processer”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (3GPP TSG-RAN WG2 R2-1712752, Huawei, NPL dated 8/05/21, 3 pages) in view of D2 (3GPP TSG-RAN WG2 R2-168405, LG, NPL dated on 8/05/21, 3 pages).	
For claim 1, D1 discloses a resource selection method (Section 1 “this contribution wilpl analyse potential RAN2 impacts to resource selection”), comprising: 
initiating one set of sidelink processes on at least one carrier (Section 2.2, 2nd para “Rel-15 may need more than totally 2 independent sidelink processes to support these new services in eV2X. The conclusions of R14 about sidelink process may thus need to be reconsidered. For example, it is might be reasonable to consider that there are up to 2 independent sidelink processes for one carrier in Rel-15.”), and 
triggering resource selection of the one set of sidelink processes (Section 2.1, 2nd para from the bottom “when resource reselection is triggered by a sidelink process, there can be two possible situations: a new carrier is selected or the previously carrier is reused (with details up to the Tx carrier selection discussion)” and Section 2.2, 2nd para from the bottom “there are up to 2 independent sidelink processes for one carrier”), and 
wherein the determination that the carrier selection corresponding to the one set of sidelink Page 2 of 1813770154.1 3/2/2022processes is performed or the resource pool corresponding to the one set of sidelink processes changes comprises one of: 
a determination that a synchronization reference source configured for the resource pool corresponding to the one set of sidelink processes changes (Section 2.1, 2nd para from the bottom “when resource reselection is triggered by a sidelink process, there can be two possible situations: a new carrier is selected or the previously carrier is reused (with details up to the Tx carrier selection discussion)” and Section 2.2, 2nd para from the bottom “there are up to 2 independent sidelink processes for one carrier”); or 
a determination that carrier selection corresponding to the one set of sidelink processes is performed or carrier set selection is performed for a carrier corresponding to the one set of sidelink processes (Section 3, Proposal 2 “Proposal 2: When a resource reselection is triggered by a sidelink process, the resource keeping probability as in Rel-14 is reused, if the UE decides to reuse the previously selected carrier; by contrast, if a new carrier is selected, reselection of resources thereon needs to be done”), or a synchronization reference or a synchronization reference source of the carrier corresponding to the one set of sidelink processes changes (Section 2.1, 2nd para from the bottom “when resource reselection is triggered by a sidelink process, there can be two possible situations: a new carrier is selected or the previously carrier is reused (with details up to the Tx carrier selection discussion)” and Section 2.2, 2nd para from the bottom “there are up to 2 independent sidelink processes for one carrier”).
D1 is silent but D2, in the same field of endeavor of sidelink communication, discloses triggering according to a preset rule, (Proposal 2 “reselection is triggered if the sidelink grant cannot meet the latency requirement”; note that the latency requirement is the preset rule);
OOSA would be motivated to apply the known technique of D2 above to the resource selection of sidelink disclosed by D1 to yield a predictable result of selecting the resource for a set of sidelink processes for the benefit of meeting preset latency requirement according to MPEP 2413(D).
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date of the application to combine D1 and D2 for the benefit of meeting preset latency requirement (Proposal 2 of D2).
Claims 14-15 are rejected because they are corresponding non-transitory storage medium and electronic device that stores code for the method of claim 1 or performs the method of claim 1, each has the same subject matter. 
	As to claim 2, D1 in view of D2 discloses claim 1, D1 further discloses wherein triggering, according to the preset rule, the resource selection of the one set of sidelink processes further comprises at least one of: 
	based on a determination that one sidelink process in the one set of sidelink processes triggers the resource selection, triggering the resource selection of the one set of sidelink processes (Section 2.1, 2nd para from the bottom “when resource reselection is triggered by a sidelink process, there can be two possible situations: a new carrier is selected or the previously carrier is reused (with details up to the Tx carrier selection discussion)” and Section 2.2, 2nd para from the bottom “there are up to 2 independent sidelink processes for one carrier”); 
	according to a counter or a timer configured for the one set of sidelink processes in advance, triggering the resource selection of the one set of sidelink processes (using a counter/timer for triggering the resource selection of the one set of sidelink processes is well known in the art, e.g., D2 discloses it in page 1, “Discussion” section, from second para,  “In 36.321, the resource reselection is used to allocate multiple transmissions opportunities for SCI and SL-SCH. If resource reselection is triggered, UE allocates multiple transmissions opportunities as follows: Step 1: UE selects a value of SL_RESOURCE_RESELECTION_COUNTER in the interval”).
	As to claim 3, D1 in view of D2 discloses claim 1, D1 further discloses wherein based on the determination that one sidelink process in the one set of sidelink processes triggers the resource selection, triggering the resource selection of the one set of sidelink processes comprises one of: 
	determining that the one sidelink process triggering the resource selection is a trigger condition for resource selection of other sidelink processes in the one set of sidelink processes other than the one sidelink process (Section 2.1, 2nd para from the bottom “when resource reselection is triggered by a sidelink process, there can be two possible situations: a new carrier is selected or the previously carrier is reused (with details up to the Tx carrier selection discussion)” and Section 2.2, 2nd para from the bottom “there are up to 2 independent sidelink processes for one carrier”); or 
	determining that the trigger condition for the resource selection of the other sidelink processes in the one set of sidelink processes other than the one sidelink process is identical with a trigger condition for the one sidelink process (Section 2.1, 2nd para from the bottom “when resource reselection is triggered by a sidelink process, there can be two possible situations: a new carrier is selected or the previously carrier is reused (with details up to the Tx carrier selection discussion)” and Section 2.2, 2nd para from the bottom “there are up to 2 independent sidelink processes for one carrier”). 
	As to claim 4, Loehr in view of D1 discloses claim 1, Loehr further discloses wherein based on the determination that the one sidelink process in the one set of sidelink processes triggers the resource selection, triggering the resource selection of the one set of sidelink processes comprises at least one of: 
	based on a determination that the one sidelink process is in a preset set of the one set of sidelink processes, after the one sidelink process triggers the resource selection, triggering the resource selection of the one set of sidelink processes (Section 2.1, 2nd para from the bottom “when resource reselection is triggered by a sidelink process, there can be two possible situations: a new carrier is selected or the previously carrier is reused (with details up to the Tx carrier selection discussion)” and Section 2.2, 2nd para from the bottom “there are up to 2 independent sidelink processes for one carrier”); 
	in a case where the one sidelink process comprises a plurality of trigger conditions, allowing some trigger conditions of the plurality of trigger conditions to trigger the resource selection of the one sidelink process and resource selection of other sidelink processes in the one set of sidelink processes other than the one sidelink process (Section 2.1, 2nd para from the bottom “when resource reselection is triggered by a sidelink process, there can be two possible situations: a new carrier is selected or the previously carrier is reused (with details up to the Tx carrier selection discussion)” and Section 2.2, 2nd para from the bottom “there are up to 2 independent sidelink processes for one carrier”); or 
	after determining that the one sidelink process triggers the resource selection, triggering resource selection of some sidelink processes in the one set of sidelink processes (Section 2.1, 2nd para from the bottom “when resource reselection is triggered by a sidelink process, there can be two possible situations: a new carrier is selected or the previously carrier is reused (with details up to the Tx carrier selection discussion)” and Section 2.2, 2nd para from the bottom “there are up to 2 independent sidelink processes for one carrier”).  
As to claim 7, D1 in view of D2 discloses claim 2, D2 further discloses according to the counter or the timer configured for the one set of sidelink processes in advance, triggering the resource selection of the one set of sidelink processes comprises one of: 
	after determining that the counter reaches a preset value, triggering the resource selection of the one set of sidelink processes, wherein the counter is configured to count an associated-state variable or an execution number of an associated operation of the one set of sidelink processes (page 1, “Discussion” section, second para,  “In 36.321, the resource reselection is used to allocate multiple transmissions opportunities for SCI and SL-SCH. If resource reselection is triggered, UE allocates multiple transmissions opportunities as follows: Step 1: UE selects a value of SL_RESOURCE_RESELECTION_COUNTER in the interval in the interval [5, 15]”); or 
	after determining that the timer expires, triggering the resource selection of the one set of sidelink processes (page 1, “Discussion” section, second para,  “In 36.321, the resource reselection is used to allocate multiple transmissions opportunities for SCI and SL-SCH. If resource reselection is triggered, UE allocates multiple transmissions opportunities as follows: Step 1: UE selects a value of SL_RESOURCE_RESELECTION_COUNTER in the interval in the interval [5, 15]”). 
	OOSA would be motivated to apply the known technique of Lee to the sidelink processes disclosed by D1 and D2 to yield a predictable result of triggering the resource selection of the one set of sidelink processes according to MPEP 2413(D).
	Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date of the application to apply the teaching of Lee to the sidelink processes disclosed by D1 and D2 for the benefit of promptly triggering the resource selection of the one set of sidelink processes (page 1, “Discussion” section of D2).
	As to claim 8, D1 in view of D2 and Lee discloses claim 7, Lee further discloses the counter is configured to count the associated-state variable or the execution number of the associated operation of the one set of sidelink processes in one of the following manners: 
	the counter is configured to count a number of independently-triggered resource selection of some or all sidelink processes in the one set of sidelink processes (page 1, “Discussion” section, second para,  “In 36.321, the resource reselection is used to allocate multiple transmissions opportunities for SCI and SL-SCH. If resource reselection is triggered, UE allocates multiple transmissions opportunities as follows: Step 1: UE selects a value of SL_RESOURCE_RESELECTION_COUNTER in the interval in the interval [5, 15]”); 
	the counter is configured to count a number of data transmissions of some or all sidelink processes in the one set of sidelink processes; 
	the counter is configured to count a number of resource periods that the one set of sidelink processes passes since a previous resource selection (page 1, “Discussion” section, second para,  “In 36.321, the resource reselection is used to allocate multiple transmissions opportunities for SCI and SL-SCH. If resource reselection is triggered, UE allocates multiple transmissions opportunities as follows: Step 1: UE selects a value of SL_RESOURCE_RESELECTION_COUNTER in the interval in the interval [5, 15]”); or 
	the counter is configured to count a number of resources occupied by the one set of sidelink processes in one resource period, wherein the resources comprise at least one of a time domain resource, a frequency domain resource, a space domain resource or a code domain resource. 
	The motivation of combining D1 and D2 is the same as stated in the parent claim.
	As to claim 10, D1 in view of D2 discloses claim 1, D1 further discloses before determining that the carrier selection or the carrier set selection is performed for the carrier corresponding to the one set of sidelink processes, the method further comprises one of: 
	in response to satisfying a trigger condition for the resource selection of one sidelink process in the one set of sidelink processes, triggering the carrier selection or the carrier set selection (Section 2.1, 2nd para from the bottom “when resource reselection is triggered by a sidelink process, there can be two possible situations: a new carrier is selected or the previously carrier is reused (with details up to the Tx carrier selection discussion)” and Section 2.2, 2nd para from the bottom “there are up to 2 independent sidelink processes for one carrier”); 
	in response to determining that carrier selection is performed for some carriers in a carrier set or resource selection is performed for some sidelink processes in the one set of sidelink processes, triggering the carrier set selection of the carrier set (Section 2.1, 2nd para from the bottom “when resource reselection is triggered by a sidelink process, there can be two possible situations: a new carrier is selected or the previously carrier is reused (with details up to the Tx carrier selection discussion)” and Section 2.2, 2nd para from the bottom “there are up to 2 independent sidelink processes for one carrier”); or 
	according to the preset counter or timer, triggering the carrier selection or the carrier set selection, wherein the counter is configured to count an execution number of an associated operation of the one set of sidelink processes (using a counter/timer for triggering the resource selection of the one set of sidelink processes is well known in the art, e.g., D2 discloses it in page 1, “Discussion” section, from second para,  “In 36.321, the resource reselection is used to allocate multiple transmissions opportunities for SCI and SL-SCH. If resource reselection is triggered, UE allocates multiple transmissions opportunities as follows: Step 1: UE selects a value of SL_RESOURCE_RESELECTION_COUNTER in the interval”). 
As to claim 11, D1 in view of D2 discloses claim 10, the trigger condition for the resource selection comprises one of the following: 
	a resource reselection counter of the sidelink process reaches 0, and a generated random number obeying uniform distribution in [0, 1] is greater than a configured resource keeping probability (D2: page 2, last text box, “- if SL_RESOURCE_RESELECTION_COUNTER = 0 and the MAC entity randomly selects, with equal probability, a value in the interval [0, 1] which is above the probability configured by upper layers in probResourceKeep”); 
	no data is transmitted on a selected set of resources during a predetermined time; 
a higher layer defines a parameter sl-ReselectAfter, and a number of untransmitted continuous resources of a selected sidelink grant is equal to sl-ReselectAfter; 
	no corresponding resource is selected for the sidelink process; 
	the configured sidelink grant no longer satisfies a transmission requirement, and a medium access control (MAC) chooses not to divide a data packet; the configured sidelink grant no longer satisfies a delay requirement of data, and the MAC does not perform temporary dynamic scheduling for a service (D2, Proposal 2 “reselection is triggered if the sidelink grant cannot meet the latency requirement”); or 
	the resource pool is configured (D2, Proposal 2 “reselection is triggered if the sidelink grant cannot meet the latency requirement”). 
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date of the application to combine D1 and D2 for the benefit of resource reselection for sidelink processes (Proposal 2 of D2).
	As to claim 16, D1 in view of D2 discloses claim 1, wherein the method further comprises one of: 
the one set of sidelink processes is used for transmission of data of a same logical channel (Section 2.1, 2nd para from the bottom “when resource reselection is triggered by a sidelink process, there can be two possible situations: a new carrier is selected or the previously carrier is reused (with details up to the Tx carrier selection discussion)” and Section 2.2, 2nd para from the bottom “there are up to 2 independent sidelink processes for one carrier”); 
the one set of sidelink processes is used for transmission of data of a same service type; 
the one set of sidelink processes is used for transmission of data of a same set of logical channels, wherein data packets on the same set of logical channels have a same destination address or have a same source address and a same destination address pair; or 
the one set of sidelink processes has a same resource scheduling period.  
As to claim 17, D1 in view of D2 discloses claim 14, D1 further discloses wherein the resource selection method further comprises one of: 
the one set of sidelink processes is used for transmission of data of a same logical channel; the one set of sidelink processes is used for transmission of data of a same service type; 
the one set of sidelink processes is used for transmission of data of a same set of logical channels, wherein data packets on the same set of logical channels have a same destination address or have a same source address and a same destination address pair (D1: “the MAC entity selects to create a configured sidelink grant corresponding to transmissions of multiple MAC PDUs, and data is available in a STCH associated with this Sidelink process, the MAC entity shall for each Sidelink process configured for multiple transmissions based on sensing”); or 
the one set of sidelink processes has a same resource scheduling period (Section 2.1, 2nd para from the bottom “when resource reselection is triggered by a sidelink process, there can be two possible situations: a new carrier is selected or the previously carrier is reused (with details up to the Tx carrier selection discussion)” and Section 2.2, 2nd para from the bottom “there are up to 2 independent sidelink processes for one carrier”).  
As to claim 18, D1 in view of D2 discloses claim 15, wherein the resource selection method further comprises one of: 
the one set of sidelink processes is used for transmission of data of a same logical channel; 
the one set of sidelink processes is used for transmission of data of a same service type; 
the one set of sidelink processes is used for transmission of data of a same set of logical channels, wherein data packets on the same set of logical channels have a same destination address or have a same source address and a same destination address pair; or 
the one set of sidelink processes has a same resource scheduling period (D2: page 2, last text box, “- if SL_RESOURCE_RESELECTION_COUNTER = 0 and the MAC entity randomly selects, with equal probability, a value in the interval [0, 1] which is above the probability configured by upper layers in probResourceKeep”).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2, further in view of Muraoka (US 20180213438 A1). 
	As to claim 5, D1 in view of D2 discloses claim 1, and is silent but Muraoka, in the same field of endeavor of communication using sidelink, discloses triggering, according to the preset rule, the resource selection of the one set of sidelink processes comprises: disabling some trigger conditions corresponding to some sidelink processes in the one set of sidelink processes ([0075] “the sidelink control information indicating disabling (or cancellation) of the scheduling assignment may contain a flag indicating disabling of the scheduling assignment”). It would be obvious to apply the known technique of the teaching of Muraoka to the sidelink processes disclosed by Loehr to yield predictable result of disabling some sidelink processes.
OOSA would be motivated to apply the known technique of Muraoka above to the sidelink processes disclosed by D1 in view of D2 to yield a predictable result of selecting the resource selection of the one set of sidelink processes according to MPEP 2413(D).
	Therefore, it would be obvious to an ordinary skilled in the art before the time when the application was filed to apply the teaching of Muraoka to the sidelink processes disclosed by D1 in view of D2 for the benefit of saving resources by disabling some sidelink processes ([0075] of Muraoka).
	As to claim 6, D1 in view of D2 and Muraoka discloses claim 5, Muraoka further discloses the trigger condition for the sidelink process is disabled in at least one of the following manners: 
	setting an enable flag for the trigger condition corresponding to the sidelink process; and in response to disabling one trigger condition corresponding to the sidelink process, setting the enable flag of the one trigger condition to "false" ([0078] “the sidelink control information indicating disabling (or cancellation) of the scheduling assignment may contain a flag indicating disabling of the scheduling assignment”); or 
	setting a reference value of the trigger condition corresponding to the sidelink process to a predetermined value (“[0075] As the sidelink control information indicating disabling (or cancellation) of the scheduling assignment, a reserved value (e.g., a value such as 11111111 in the case of 8 bits) of the number of valid periods for scheduling assignment may be used”). 
	The motivation of combining D1 in view of D2 and Muraoka is the same as stated in the parent claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/Primary Examiner, Art Unit 2462